July 12, 2012




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                 MARY CATHERINE LEVANDOVSKY, Appellant

NO. 14-11-01000-CV                         V.

    TARGA RESOURCES, INC. AND TARGA DOWNSTREAM LLC, Appellees
                 ________________________________

      This cause, an appeal in favor of appellees, Targa Resources, Inc. and Targa
Downstream LLC, signed, October 20, 2011, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court’s opinion.

        We order appellees, Targa Resources, Inc. and Targa Downstream LLC, jointly
and severally, to pay all costs incurred in this appeal. We further order this decision
certified below for observance.